
	
		II
		111th CONGRESS
		1st Session
		S. 201
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2009
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  additional standard deduction for real property taxes for nonitemizers for
		  2010.
	
	
		1.Extension of additional
			 standard deduction for real property taxes for nonitemizers
			(a)In
			 generalSubparagraph (C) of
			 section 63(c)(1) of the Internal Revenue Code of 1986 is amended by striking
			 or 2009 and inserting 2009, or 2010.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
